Citation Nr: 0016564	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Timeliness of waiver request for loan guaranty indebtedness 
in the original amount of $13,323.57.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to June 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  As a result of the appellant's default on a VA-guaranteed 
home loan, a claim was paid to the noteholder under VA's loan 
guaranty obligation in February 1994, and the resulting loss 
to the Government in the amount of $13,323.57 was charged as a 
debt to the appellant.

2.  VA's Debt Management Center (DMC) sent a letter to the 
appellant on March 30, 1994, by certified mail informing him 
of the loan guaranty debt in question and his rights with 
respect to requesting a waiver of the resulting debt.  This 
notice was delivered to the appellant on April 2, 1994.

3.  The appellant filed a request for waiver of the loan 
guaranty debt in September 1998, well in excess of one year 
after he received notice of his indebtedness.


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of recovery of loan guaranty indebtedness in the original 
amount of $13,323.57.  38 U.S.C.A. § 5302(b) (West 1991); 
38 C.F.R. § 1.964(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness for loan guaranty 
shall only be considered if made within one year if the 
debtor receives notice of the indebtedness by "Certified 
Mail-Return Receipt Requested" and no time limit for filing 
if the notice is not sent by such means.  38 U.S.C.A. 
§ 5302(b) (West 1991); 38 C.F.R. § 1.964(e) (1999).

As noted above, the record on appeal reflects that DMC sent a 
letter to the appellant on March 30, 1994, which informed him 
of the debt in question and his rights with respect to 
requesting a waiver of the debt.  This notice was delivered 
to him on April 2, 1994.  Although a copy of the actual 
notice letter is not of record, as the appellant does not 
contend that a mistake was made by either VA or postal 
authorities in the mailing of this notice letter to his last 
known address of record at the time the letter was sent, it 
is presumed that he received the notice.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).  Indeed, the presumption need not be invoked 
here because the RO confirmed through DMC that the letter was 
sent by certified mail and delivered to the appellant on 
April 2, 1994.  Further, a "Report of Contact" reflects 
that the appellant called a VA representative on May 10, 
1994, at which time it was disclosed that he had refused 
receipt of the debt letter when it was delivered to him.  He 
did not, however, request a waiver at that time and, in fact, 
when the VA representative tried to ascertain his current 
mailing address and telephone number, he provided a vague 
response (didn't have one) and gave no further information.  
Nevertheless, it is clear from the evidence in the file that 
the debt notice letter was sent to him by certified mail and 
that he received it in April 1994.  The appellant does not 
dispute these facts, but instead argues that he was late in 
responding to the letter out of mental confusion and 
depression concerning the particulars of the DMC's debt 
notice letter, claiming that he was hospitalized around the 
time DMC sent him the notice.

The record reflects that the appellant filed a request for 
waiver in September 1998.  This request was clearly made in 
excess of one year after notice of the indebtedness was 
received by the appellant.  There is no evidence that any 
other correspondence which could be construed as a request 
for waiver was received by the RO until his request for 
waiver was received in September 1998.  Hence, the appellant 
failed to file a timely request for waiver as authorized by 
law and applicable VA regulations.  Because there is no 
evidence or allegation that the notification to the appellant 
of this indebtedness was not received by him or received 
beyond the time customarily required for mailing a response, 
the Board concludes that his application requesting waiver of 
recovery of the loan guaranty debt at issue was not timely 
filed.

The appellant has claimed on appeal that his request for a 
waiver was filed late because of medical infirmities; 
however, this explanation is not dispositive.  Development 
efforts undertaken by the RO along these lines disclosed only 
a single hospitalization in August 1994 for psychiatric 
problems (depression), which was well after he received the 
debt notice.  There is absolutely no evidence showing that he 
was mentally incompetent in 1994 or at any point in time.  He 
was also provided the opportunity to submit any other medical 
records to back up his claim of mental incapacity, but no 
evidence was submitted and he provided no further information 
indicating a need for development action by the RO to assist 
him in this regard.  In short, there is not one iota of 
competent evidence to support the appellant's claim that he 
could not timely file a waiver claim because of mental 
incapacity or other circumstances beyond his control.  
Moreover, and although not evident from any medical records 
in the file, even assuming treatment for and/or the disabling 
nature of medical conditions could conceivably caused him to 
delay filing his waiver request, there is no evidence to show 
that any circumstances delayed his receipt of the 
notification of the indebtedness.  The Court of Appeals for 
Veterans Claims (the Court) has held that, in the context of 
a claim for burial benefits, timeliness of a claim is a 
threshold matter.  Thompson v. Brown, 6 Vet. App. 436 (1994) 
(if the claim is untimely, VA has no jurisdiction even to 
consider whether it is well grounded).  Moreover, in Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that where 
the law and not the evidence is dispositive, as is the case 
here, a claim should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.

While the Board is sympathetic to the appellant's contentions 
regarding the reasons why his waiver request was not timely 
filed, in the absence of any evidence showing that there were 
any circumstances beyond his control that caused a delay in 
his receipt of the notification of indebtedness, no relevant 
exceptions to the controlling legal criteria have been 
provided or are applicable in this case and therefore, the 
Board has no authority to disregard the specific, 
Congressionally mandated limitations pertaining to timeliness 
standards for waiver requests.

Accordingly, as the appellant's request for a waiver of 
recovery of loan guaranty indebtedness was not timely filed, 
his claim must be denied.


ORDER

The appellant's request for waiver of loan guaranty 
indebtedness was not timely filed and therefore, the benefits 
sought on appeal are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

